DETAILED ACTION
This action is in response to the application filed 10/29/2019.
Claims 1-11 have been submitted for examination.
The application claims priority to JP 2018-216787, giving an effective filing date of 11/19/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite an “apparatus” comprising multiple types of “sections”.  A review of applicant’s specification reveals no definitive definition of what they refer to as a “section”.  In paragraph [0107] of applicant’s specification, applicant recites “each of the configurations, functions, processing sections….may be achieved by software…”.  One of ordinary skill in the art may therefore interpret applicant’s apparatus to be that of a software program and the various “sections” being modules within said program performing specific functions.  Software per se fails to me the 35 U.S.C. 101 requirement that the invention be a “process, machine, manufacture, or composition of matter”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (US 2008/0267459), hereinafter Nakada, in view of Guckenberger et al. (US 2012/0206577), hereinafter Guckenberger, in view of Onishi et al. (US 2020/0054222), hereinafter Onishi, in view of Tezuka et al. (US 2020/0405245), hereinafter Tezuka.

As per claim 1, Nakada teaches the following:
a biological information detecting apparatus, (see Fig. 1), comprising: 
a face detecting section configured to detect a face of a person from an image signal of an image captured by a camera.  See paragraph [0017], face image obtaining step S51 and face feature point detection step S51.  Nakada teaches of the use of a camera in the abstract; 
an expression detecting section configured to detect an expression of the person from the image signal of a region of the face detected by the face detecting section and to calculate an expression feature amount.  As Nakada teaches in paragraph [0017], a users face is initial mapped in a “neutral” state, i.e., expressionless.  Nakada then teaches in paragraph [0019] that an expression is calculated based upon how different reference points have moved from their neutral state; 
a scoring section configured to calculate a score of the expression of the person based on the expression feature amount.  As Nakada teaches in paragraph [0020], a “score” is calculated based upon evaluation criteria of a given expression; 
a display section configured to display the expression guide and the score calculated based on the expression feature amount after displaying the expression guide.  See Figs. 4 and 13.
However, Nakada does not explicitly teach of a coaching section to generate an expression guide.  In a similar field of endeavor, Guckenberger teaches of displaying a target image simultaneously with an image of a user for training purposes, (see abstract).  Guckenberger further teaches the following:
a coaching section configured to generate an expression guide that induces a change in the expression of the person so as to improve the score.  As Guckenberger teaches in paragraph [0011], the method may superimpose an image of a user over another image of which the user intends to imitate, which is interpreted to encompass “coaching” the user.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the side-by-side image display of Nakada with the superimposing of images of Guckenberger.  One of ordinary skill would have been motivated to have made such modification because as Guckenberger teaches in paragraph [0005], such superimposing would benefit a user in Nakada in not requiring the user to scan back and forth between images to see how the user image differs from the target image.  Nakada further shows a clear desire to allow a user to improve their score in paragraph [0298] which states that a score may increase as a facial expression moves towards target position, i.e. change is induced to improve the score.
Furthermore, Nakada does not explicitly teach of pulse wave detection and displaying biological information indicating a state of an autonomic nerve.  Onishi teaches the following;
a pulse wave detecting section configured to detect a pulse wave of a blood flow of the person from the image signal of the region of the face detected by the face detecting section.  As Onishi teaches in paragraphs [0036] through [0038], a pulse wave detection device 2A may include a camera 10A.  Onishi teaches in paragraph [0043], and corresponding Fig. 4, that a detection region may be that of a user’s face.  As Onishi teaches in paragraph [0071], an image analysis unit 20A may detect volume flow of blood.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image analysis of Nakada with the pulse wave detection of Onishi.  One of ordinary skill would have been motivated to have made such modification because as Onish teaches in paragraph [0002], pulse waves provide the benefit of calculating a user’s stress levels and blood pressure.
While Onishi teaches of gathering biological information indicating a state of an autonomic nerve, Nakada in view of Onishi does not explicitly teach of displaying biological information after displaying the expression guide.   In a similar field of endeavor, Tezuka teaches of gathering biological information with a camera (see abstract).  Tezuka further teaches the following:
wherein the display section further displays biological information indicating a state of an autonomic nerve of the person calculated based on the pulse wave after displaying the expression guide.  As Tezuka teaches in the background, paragraph [0002], psychological stress may be evaluated by analyzing a state of a human autonomic nervous system.  Tezuka further teaches in paragraph [0063], that biological readings may be presented along with a breathing pacer 31 (guide).  Tezuka teaches in paragraph [0086], various types of biological information derived from an image capture may be presented within the GUI.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biological information of Nakada in view of Onishi with the presentation of said biological information during and after guide information of Tezuka.  One of ordinary skill would have been motivated to have made such further modification because such presentations would benefit a user of Nakada with allowing the user to visually comprehend how different actions may effect corresponding vital signs.

Regarding claim 2, modified Nakada teaches the apparatus of claim 1 as described above.  However, as described above, Nakada does not explicitly teach of gathering biological information.  Onishi teaches the following:
a stress index calculating section configured to calculate a stress index indicating a degree of stress of the person as the biological information based on the pulse wave.  As Onishi teaches in [0053], a stress level calculation unit 31 calculates a stress level of a user’s body on the basis of the pulse waves.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biological information of Nakada in view of Onishi with the stress level calculation of Onishi.  One of ordinary skill would have been motivated to have made such further modification because as Onishi teaches in paragraph [0002], obtaining stress levels from pulse waves was a well known technique at the time.

Regarding claim 3, modified Nakada teaches the apparatus of claim 2 as described above.  However, as described above, Nakada does not explicitly teach of gathering biological information.  Onishi teaches the following:
the stress index is a ratio of magnitude of a component of a first frequency band to magnitude of a component of a second frequency band higher than the first frequency band in fluctuation of a pulse interval calculated from the pulse wave.  As Onishi teaches in paragraph [0054], stress level calculation unit 31 calculates integral values LF and HF (first and second frequencies) based on pulse wave peaks (pulse intervals).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biological information of Nakada in view of Onishi with the stress level calculation of Onishi.  One of ordinary skill would have been motivated to have made such further modification because as Onishi teaches in paragraph [0002], obtaining stress levels from pulse waves was a well known technique at the time.

Regarding claim 6, modified Nakada teaches the apparatus of claim 1 as described above.  However, as described above, Nakada does not explicitly teach of gathering biological information.  Onishi teaches the following:
the pulse wave detecting section converts the image signal of the region of the face into a value in an HSV color space, and detects the pulse wave based on fluctuation of a wavelength in a region including a skin color of the person in the HSV color space.  Onishi teaches in paragraph [0042] that pulse waves are detected using temporal changes in the skin color of a subject.  Onishi further teaches in the abstract that pulse waves are detected through changes (fluctuation) in intensity of light (hue, HSV) in the near-infrared light wavelength.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the image analysis of Nakada with the pulse wave detection of Onishi.  One of ordinary skill would have been motivated to have made such modification because as Onish teaches in paragraph [0002], pulse waves provide the benefit of calculating a user’s stress levels and blood pressure.

	Regarding claim 7, modified Nakada teaches the apparatus of claim 1 as described above.  Nakada further teaches the following:
the scoring section calculates the score so as to make the score higher as a ratio calculated based on a position of a feature point of the face of the person becomes closer to a predetermined ratio.  As Nakada teaches in paragraph [0026], an evaluation step calculates a score based on user facial feature points distance from target facial feature points.  Further see paragraphs [0014] through [0016], “target distance”.
Regarding claim 9, modified Nakada teaches the apparatus of claim 7 as described above.  Nakada in view of Guckenberger further teaches the following:
wherein the coaching section generates information for guiding the position of the feature point of the face of the person whose image has been captured by the camera to a position where the score is increased, as the expression guide, and the display section superimposes the expression guide on an image of a current face of the person, the image being captured by the camera, to display the expression guide.  As Nakada teaches in paragraph [0121], a scoring method is described where various attributes may be utilized to increase a user’s score so that the user’s face matches a target face as seen in Fig. 7.  Guckenberger teaches in the abstract that a user image may be superimposed over a target image.  Upon the modification of Nakada in view of Guckenberger, the user image of Nakada would be superimposed over the target image as in Guckenberger.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the side-by-side image display of Nakada with the superimposing of images of Guckenberger.  One of ordinary skill would have been motivated to have made such modification because as Guckenberger teaches in paragraph [0005], such superimposing would benefit a user in Nakada in not requiring the user to scan back and forth between images to see how the user image differs from the target image.  Nakada further shows a clear desire to allow a user to improve their score in paragraph [0298] which states that a score may increase as a facial expression moves towards target position, i.e. change is induced to improve the score.

Regarding claim 10, modified Nakada teaches the apparatus of claim 1 as described above.  Nakada in view of Tezukda further teaches the following:
the display section displays at least a change in the score and the biological information in a time zone after displaying the expression guide.  As Texukda shows in Fig. 5A, biological information is displayed throughout a guided exercise.  Nakada teaches in paragraph [0121] that scores may be changed based upon detected movements of the user’s facial features.  Therefore, upon the modification of Nakada in view of Texukda, it would have been obvious to one of ordinary skill in the art at the time the application was filed that scores may be changed and displayed as long as new images of the user are acquired.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biological information of Nakada in view of Onishi with the presentation of said biological information during and after guide information of Tezuka.  One of ordinary skill would have been motivated to have made such further modification because such presentations would benefit a user of Nakada with allowing the user to visually comprehend how different actions may effect corresponding vital signs.

As per claim 11, the limitations of claim 11 are substantially similar to those of claim 1 and are rejected using the same reasoning.


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Guckenberger in view of Onishi in view of Tezuka as applied to claims 1 and 2 above, and further in view of Watanabe (US 2016/0358332).


Regarding claim 4, modified Nakada teaches the apparatus of claim 2 as described above.  However, as described above, Nakada does not explicitly teach of gathering biological information.  Onishi teaches the following:
a blood pressure estimating section configured to estimate blood pressure of the person as the biological information based on the pulse wave.  As Onishi teaches in paragraph [0058], a blood pressure calculation unit 33A calculates blood pressure based on the pulse waves; and 
an emotion estimating section configured to estimate emotion of the person based on at least one of magnitude of a component of a first frequency band, magnitude of a component of a second frequency band higher than the first frequency band in fluctuation of a pulse interval calculated from the pulse wave, a ratio of the magnitude of the component of the first frequency band to the magnitude of the component of the second frequency band, and the blood pressure, wherein the display section displays the estimated emotion.  As Onishi teaches in paragraph [0054], stress level calculation unit 31 calculates integral values LF and HF (first and second frequencies) based on pulse wave peaks (pulse intervals) and obtains a ratio by dividing the LF by the HF.  As Onishi teaches in paragraph [0068], the outputs of the stress calculation unit and blood pressure calculation unit are output to instruction generation unit 34A.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biological information of Nakada in view of Onishi with the stress level calculation of Onishi.  One of ordinary skill would have been motivated to have made such further modification because as Onishi teaches in paragraph [0002], obtaining stress levels and blood pressure from pulse waves was a well known technique at the time.
While Onishi teaches of calculating frequencies and blood pressure of a user, neither Nakada nor Onishi explicitly teach of utilizing said characteristics for estimating an emotion of the user for display.  In a similar field of endeavor, Watanabe teaches of calculating biometric information based upon image capture (see abstract) and pulse waves (see paragraph [0149].  Onishi teaches in paragraph [0097] that the calculated biometric information may be utilized to indicate an emotion of a user for output.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biometric information of Nakada in view of Onishi with the emotion indication of Watanabe.  One of ordinary skill in the art would have been motivated to have made such further modification because as Watanabe teaches in paragraph [0002], biometric information were widely used at the time as basic parameters for determining a health condition of the user and in paragraph [0004] such information was known to used for determining a change in psychology.

Regarding claim 5, modified Nakada teaches the apparatus of claim 4 as described above.  However, as described above, Nakada does not explicitly teach of estimating blood pressure.  Watanabe teaches the following:
the blood pressure estimating section estimates the blood pressure of the person based on a phase difference between a pulse wave detected from the image signal of a first portion of the region of the face and a pulse wave detected from the image signal of a second portion of the region of the face that is located above the first portion, and a distance between the first portion and the second portion.  As Watanabe teaches in paragraph [0149], and corresponding Fig. 6A, amplitudes of pulse waves of blood flow may be utilized for deriving a user’s blood pressure.  As may be seen in the right side of Fig. 6A, different subsections of a user’s skin area are detected, i.e. a “phase” difference.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the biometric information of Nakada in view of Onishi with the emotion indication of Watanabe.  One of ordinary skill in the art would have been motivated to have made such further modification because as Watanabe teaches in paragraph [0002], biometric information were widely used at the time as basic parameters for determining a health condition of the user and in paragraph [0004] such information was known to used for determining a change in psychology.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Guckenberger in view of Onishi in view of Tezuka as applied to claims 1 and 7 above, and further in view of Steinberg et al. (US 2009/0002514), hereinafter Steinberg .

Regarding claim 8, Nakada teaches the apparatus of claim 7 as described above.  While Nakada teaches of scoring a user based upon distances (ratios) between certain reference points of a face (see paragraph [0026]), Nakada does not explicitly teach of said distances being a “golden ratio”.  In a similar field of endeavor, Steinberg teaches of analyzing features of a user’s face in a captured image (see abstract).  Steinberg further teaches the following:
the predetermined ratio is a golden ratio or a platinum ratio of a smile.  As Steinberg teaches in paragraph [0154], rules for aesthetics may be applied to a facial image, including applying the golden-ratio for faces and various parts of the face within an image.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the scoring ratios of Nakada with the golden-ratio rules of Steinberg.  One of ordinary skill would have been motivated to have made such modification because as Steinberg teaches in paragraph [0005], applying such rules would benefit a user of Nakada in suggesting options for improving digital images.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                      Supervisory Patent Examiner, Art Unit 2175